Exhibit Certification Required by 18 U.S.C. Section 1350 (as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the comprehensive report of TransWorld Benefits International, Inc. (the “Company”) on Form 10-KSB for the years ended June 30, 2004, 2005, and 2006, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Charles Seven, as Chairman, President, Chief Executive Officer, TransWorld Benefits International Inc., certify, pursuant to 18 U.S.C.
